Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 1 of 9 PageID #:153         FILED
                                                                         4/18/2018 5:19 PM
                                                          ERIN CARTWRIGHT WEINSTEIN
                                        12/1/2016                 Clerk of the Circuit Court
                                                                       Lake County, Illinois

                                                                         Page 1
            IN THE CIRCUIT COURT FOR THE NINETEENTH JUDICIAL
                      CIRCUIT, LAKE COUNTY, ILLINOIS

            IN RE THE MARRIAGE OF:                   )
                                                     )
            SERINA ERVIN,                            )
                                                     )
                            Petitioner,              )   No. 04 D 1943
                                                     )
               -vs-                                  )
                                                     )
            RAYMOND ERVIN,                           )
                                                     )
                            Respondent.              )
                                                     )



                    TRANSCRIPT OF PROCEEDINGS had in the
              above-entitled cause on the 1st day of December,
              2016, at 1:34 p.m.

              BEFORE:     HONORABLE DANIEL L. JASICA




                          LAKE-COOK REPORTING, LTD.
                                 847-236-0773
Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 2 of 9 PageID #:154


                                        12/1/2016

                                                                        Page 2
       1      PRESENT:
       2       BEERMANN, PRITIKIN, MIRABELLI & SWERDLOVE,
               (2275 Half Day Road, Suite 350,
       3       Bannockburn, Illinois 60015,
               312-621-4394,
       4       kcooper@beermannlaw.com,
               emirabelli@beermannlaw.com,
       5       MR. KYLE COOPER,
                    -and-
       6       MR. ENRICO MIRABELLI,
                    Appeared on behalf of the Petitioner;
       7
               WOLF & TENNANT,
       8       (33 North Dearborn Street, Suite 800,
               Chicago, Illinois 60602,
       9       312-739-0300), by:
               MR. JAMES WOLF,
     10             Appeared on behalf of the Respondent.
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23       REPORTED BY: KAREN ORENSTEIN, CSR, RPR,
     24       CSR Certificate No. 84-4693


                          LAKE-COOK REPORTING, LTD.
                                 847-236-0773
Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 3 of 9 PageID #:155


                                        12/1/2016

                                                                        Page 3
       1                      (WHEREUPON THE FOLLOWING

       2                       PROCEEDINGS WERE HAD IN THE

       3                       ABOVE-ENTITLED CAUSE ON THIS

       4                       DATE.)

       5              THE COURT:    Ervin, 04 D 1943.                   10:09AM

       6              MR. COOPER:    Good morning, your Honor.

       7     Kyle Cooper and Enrico Mirabelli on behalf of

       8     Serina Ervin.

       9              MR. WOLF:    Jim Wolf, your Honor, on

      10     behalf of the respondent, Raymond Ervin.                   10:09AM

      11              THE COURT:    Okay.   So before we start

      12     the hearing, are the Plaintiff's Counsel looking

      13     for time to file a response?

      14              MR. COOPER:    We are.

      15              THE COURT:    How much time would you like        10:09AM

      16     to file your response?

      17              MR. COOPER:    14 days.

      18              THE COURT:    That's fine.

      19                    How much time would you like to

      20     file your response?                                        10:09AM

      21              MR. WOLF:    We would like it as soon as

      22     possible, your Honor, because the citations are

      23     outstanding.

      24              THE COURT:    So it will be December 15th




                          LAKE-COOK REPORTING, LTD.
                                 847-236-0773
Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 4 of 9 PageID #:156


                                        12/1/2016

                                                                        Page 4
       1     for a response.     You can waive your reply or you

       2     can take as much or as little time as you want

       3     for your reply.

       4              MR. WOLF:    If we can just get a quick

       5     hearing date.                                              10:10AM

       6              THE COURT:    Do you want to waive it?

       7              MR. WOLF:    I don't want to waive it.

       8     When would be the hearing date?

       9              THE COURT:    At least seven days after

      10     you file your reply.                                       10:10AM

      11              MR. WOLF:    And their response is due

      12     when?

      13              THE COURT:    December 15th.

      14              MR. WOLF:    If we can have until the

      15     20th.                                                      10:10AM

      16              THE COURT:    To file your response,

      17     that's fine.    And if you want the hearing on the

      18     27th, that's fine with me.      You probably don't

      19     want IT to be on a Thursday; it's pro se day.

      20     So if you want seven days after the 20th, that             10:10AM

      21     would be December 27th, Tuesday.       Would that

      22     work with everybody?

      23              MR. WOLF:    I think so.

      24              MR. MIRABELLI:     Citations remain in full




                          LAKE-COOK REPORTING, LTD.
                                 847-236-0773
Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 5 of 9 PageID #:157


                                        12/1/2016

                                                                        Page 5
       1     force and effect since we haven't had a hearing?

       2              THE COURT:     Correct.    So just make sure

       3     that the movant gets me courtesy copies of

       4     everything by the 20th or 21st at the latest.

       5              MR. WOLF:     For the record, your Honor, I       10:11AM

       6     do want to say that I object.        I'm objecting to

       7     continuing anything in this matter because we do

       8     have outstanding citations and at this point

       9     they are confiscatory because they are either

      10     are or are not assets belonging to my client               10:11AM

      11     that are now being held up.        I think the record

      12     is clear that the order on which I predicate

      13     their citation was vacated.        And, in fact, as

      14     you go to the Court's website and you pull up

      15     this case --                                               10:11AM

      16              THE COURT:     I don't disagree that it

      17     looks like you've got a pretty strong case on

      18     first blush.    But obviously I want to give them

      19     an opportunity to file a response.

      20              MR. WOLF:     I was just making a record,         10:11AM

      21     your Honor.

      22              THE COURT:     I appreciate it.

      23                    Okay.   So go ahead and draft up the

      24     order that sets forth that schedule and I will




                           LAKE-COOK REPORTING, LTD.
                                  847-236-0773
Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 6 of 9 PageID #:158


                                        12/1/2016

                                                                        Page 6
       1      see you on non pro se day, December 27th.                  Thank
       2      you.
       3                          (WHICH WERE ALL THE PROCEEDINGS
       4                            HAD IN THE ABOVE-ENTITLED CAUSE
       5                            ON THIS DATE.)
       6
       7
       8
       9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24



                          LAKE-COOK REPORTING, LTD.
                                 847-236-0773
Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 7 of 9 PageID #:159


                                        12/1/2016

                                                                        Page 7
       1              I, KAREN ORENSTEIN, CSR No. 84-4693, a
       2      Certified Shorthand Reporter of the State of
       3      Illinois, do hereby certify that I reported in
       4      shorthand the proceedings had at the hearing
       5      aforesaid, and that the foregoing is a true,
       6      complete, and correct transcript of the
       7      proceedings of said hearing as appears from my
       8      stenographic notes so taken and transcribed
       9      under my personal direction.
     10               IN WITNESS WHEREOF, I do hereunto set my
     11       hand at Chicago, Illinois, this 17th day of
     12       April, 2018.
     13
     14               ______________________________________
     15               KAREN ORENSTEIN, CSR No. 84-4693
     16               Certified Shorthand Reporter
     17
     18
     19
     20
     21
     22
     23
     24



                          LAKE-COOK REPORTING, LTD.
                                 847-236-0773
         Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 8 of 9 PageID #:160
                                                12/1/2016
                                                                                               [Page 1]

          A           courtesy 5:3       Half 2:2                   1:1                 response 3:13,16
above-entitled 1:13   CSR 2:23,24 7:1,15 hand 7:11                 non 6:1                3:20 4:1,11,16
  3:3 6:4                                hearing 3:12 4:5,8        North 2:8              5:19
                                D          4:17 5:1 7:4,7          notes 7:8            Road 2:2
aforesaid 7:5
ahead 5:23            D 1:5 3:5          held 5:11                                      RPR 2:23
                      DANIEL 1:16        hereunto 7:10                      O
and- 2:5
                      date 3:4 4:5,8 6:5 Honor 3:6,9,22 5:5        object 5:6                     S
Appeared 2:6,10
appears 7:7           day 1:13 2:2 4:19    5:21                    objecting 5:6        schedule 5:24
appreciate 5:22         6:1 7:11         HONORABLE                 obviously 5:18       se 4:19 6:1
April 7:12            days 3:17 4:9,20     1:16                    Okay 3:11 5:23       see 6:1
assets 5:10           Dearborn 2:8                                 opportunity 5:19     Serina 1:4 3:8
                      December 1:13                 I              order 5:12,24        set 7:10
         B              3:24 4:13,21 6:1 Illinois 1:2 2:3,8        ORENSTEIN 2:23       sets 5:24
Bannockburn 2:3       direction 7:9        7:3,11                    7:1,15             seven 4:9,20
BEERMANN 2:2          disagree 5:16                                outstanding 3:23     shorthand 7:2,4,16
                      draft 5:23                    J                5:8                soon 3:21
behalf 2:6,10 3:7
  3:10                due 4:11           JAMES     2:9                                  start 3:11
                                         JASICA 1:16                        P           State 7:2
belonging 5:10
                                E        Jim 3:9                   p.m 1:14             stenographic 7:8
blush 5:18
                      effect 5:1         JUDICIAL 1:1              personal 7:9         Street 2:8
          C           either 5:9                                   Petitioner 1:5 2:6   strong 5:17
                      emirabelli@beer...           K               Plaintiff's 3:12     Suite 2:2,8
case 5:15,17
cause 1:13 3:3 6:4      2:4              KAREN 2:23 7:1            point 5:8            sure 5:2
Certificate 2:24      Enrico 2:6 3:7       7:15                    possible 3:22        SWERDLOVE 2:2
Certified 7:2,16      Ervin 1:4,7 3:5,8  kcooper@beerm...          predicate 5:12
certify 7:3             3:10               2:4                     PRESENT 2:1                  T
Chicago 2:8 7:11      everybody 4:22     Kyle 2:5 3:7              pretty 5:17          take 4:2
CIRCUIT 1:1,2                                                      PRITIKIN 2:2         taken 7:8
                               F                      L            pro 4:19 6:1         TENNANT 2:7
citation 5:13                                L 1:16
citations 3:22 4:24   fact 5:13                                    probably 4:18        Thank 6:1
                      file 3:13,16,20 4:10   LAKE 1:2              proceedings 1:12     think 4:23 5:11
  5:8                                        latest 5:4
clear 5:12              4:16 5:19                                    3:2 6:3 7:4,7      Thursday 4:19
                      fine 3:18 4:17,18      little 4:2            pull 5:14            time 3:13,15,19 4:2
client 5:10                                  looking 3:12
complete 7:6          first 5:18                                                        transcribed 7:8
                      FOLLOWING 3:1          looks 5:17                     Q           transcript 1:12 7:6
confiscatory 5:9
continuing 5:7        force 5:1                                    quick 4:4            true 7:5
                      foregoing 7:5                  M
Cooper 2:5 3:6,7                                                                        Tuesday 4:21
                      forth 5:24             making 5:20                    R
  3:14,17                                    MARRIAGE 1:3          Raymond 1:7 3:10
                      full 4:24                                                                 U
copies 5:3                                   matter 5:7            record 5:5,11,20
correct 5:2 7:6                G             Mirabelli 2:2,6 3:7   remain 4:24                  V
Counsel 3:12          give 5:18               4:24                 reply 4:1,3,10       vacated 5:13
COUNTY 1:2            go 5:14,23             morning 3:6           reported 2:23 7:3    vs- 1:6
COURT 1:1 3:5,11      Good 3:6               movant 5:3            Reporter 7:2,16
  3:15,18,24 4:6,9                                                 respondent 1:8               W
  4:13,16 5:2,16,22            H                   N                 2:10 3:10          waive 4:1,6,7
Court's 5:14                                 NINETEENTH

                                   LAKE-COOK REPORTING, LTD.
                                          847-236-0773
          Case: 1:20-cv-06006 Document #: 1-35 Filed: 10/08/20 Page 9 of 9 PageID #:161
                                          12/1/2016
                                                                                    [Page 2]

want 4:2,6,7,17,19           4
 4:20 5:6,18
website 5:14                 5
WHEREOF 7:10
WITNESS 7:10                 6
Wolf 2:7,9 3:9,9,21 60015 2:3
 4:4,7,11,14,23 5:5 60602 2:8
 5:20
work 4:22                    7

         X                  8
                    800 2:8
         Y          84-4693 2:24 7:1,15

         Z

          0
04 1:5 3:5
         1
1:34 1:14
10:09AM 3:5,10,15
  3:20
10:10AM 4:5,10,15
  4:20
10:11AM 5:5,10,15
  5:20
14 3:17
15th 3:24 4:13
17th 7:11
1943 1:5 3:5
1st 1:13
         2
2016 1:14
2018 7:12
20th 4:15,20 5:4
21st 5:4
2275 2:2
27th 4:18,21 6:1
        3
312-621-4394 2:3
312-739-0300 2:9
33 2:8
350 2:2



                                 LAKE-COOK REPORTING, LTD.
                                        847-236-0773
